Name: Commission Regulation (EEC) No 2328/90 of 7 August 1990 amending Regulation (EEC) No 1303/90 and increasing to 823 500 tonnes the amount of maize held by the French intervention agency for which a standing invitation to tender for resale has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 8 . 90 Official Journal of the European Communities No L 209/9 COMMISSION REGULATION (EEC) No 2328/90 of 7 August 1990 amending Regulation (EEC) No 1303/90 and increasing to 823 500 tonnes the amount of maize held by the French intervention agency for which a standing invitation to tender for resale has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having Tegard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (3), as last amended by Regulation (EEC) No 241 8/87 (4), Whereas Commission Regulation (EEC) No 1303/90 0, as last amended by Regulation (EEC) No 2044/90 (6), opened a standing invitation to tender for the resale of 700 000 tonnes of maize held by the French intervention agency ; Whereas in the present situation on the market the quan ­ tity of maize held by the French intervention agency put up for sale on the internal market of the Community should be increased to 823 500 tonnes and the last partial invitation to tender should be postponed ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1303/90 is hereby amended as follows : 1 . In Article 1 'of 700 000 tonnes' is replaced by 'of 823 000 tonnes'. 2 . Article 2 (2) is replaced by the following : '2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 20 September 1990'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 134, 28 . 5. 1990, p. 1 . (3) OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 223, 11 . 8 . 1987, p. 5. 0 OJ No L 129, 19 . 5. 1990, p. 9 . (A OJ No L 187, 19 . 7. 1990, p. 20 .